 
 Exhibit 10.1
- Unofficial Translation -


Equity Transfer Agreement
 
Party A (Transferor):
LU Wenhua
(ID Card No.: 612701197401140015)  

 
Party B (Transferee):
Xi'an Baorun Enterprise Development Co., Ltd.

Legal Representative:
GAO Xincheng

 
Party A and Party B, after friendly negotiation on the equal basis, have reached
the following Agreement with regard to the transfer by Party A of all the equity
held by Party A in Shenmu County Erlingtu Hongtu Oil Material Co., Ltd.
("Company") to Party B:




Article I
Definitions



 
1.
The "Equity Transferred" hereunder means:



(1)           Equity held by Party A in Shenmu County Erlingtu Hongtu Oil
Material Co., Ltd.;


(2)           The Company's equity, the major assets of which include: all the
assets of the Hongjianzhuo Gas Station that the Company owns, the land occupied
by the gas station and all the underground and above ground structures,
operation facilities and equipment, including but not limited to the use right
to the land occupied by the gas station and the underground and above ground
structures, operation facilities and equipment (13 mu of land occupied by the
gas station; a 1,200-m2 rain shed and 14 business rooms; 6 oil storage tanks; 10
gas filling machines, two of which are double ; a 15-kilowatt diesel generator;
3 sets of water-supply facility).


(3)           At the time of executing this Agreement, Party A must provide to
Party B all the certificates pertaining to the Company and its Hongjianzhuo Gas
Station, including but not limited to operation certificates, tax registration
certificates, organization code certificates, hazardous and chemical material
certificates, land use right certificates, approval documents, and copies of
relevant contracts and agreements.


2.           The "Transfer Consideration" hereunder means all the consideration
for the equity transfer of RMB 61,000,000.00 in total (Sixty-One Million Yuan
even, including all the fees and expenses that Party A must pay to the
government administrative authorities in connection with the relevant
registration and change registration procedures) that Party B must pay to Party
A pursuant to the provisions herein.



--------------------------------------------------------------------------------




Article II
Party A's Information Disclosure Prior to the Execution of this Agreement



1.           Prior to the execution of this Agreement, Party A must present to
Party B the original copies of the certificates, approval documents and
contracts and agreements pertaining to the Company and its Hongjianzhuo Gas
Station mentioned above.


2.           Prior to the execution of this Agreement, Party A must truthfully
inform Party B of the sources of the certificates, approval documents and
contracts and agreements pertaining to the Company and its Hongjianzhuo Gas
Station mentioned above, of their authenticity and the situation about their
performance and fulfillment, of the situation about the land use right to the
land occupied by the gas station, of the ownership certificates of the property
above ground and of the conditions of the underground structure, operation
facilities and equipment.  Party A must warrant that it has the complete
ownership to such assets and that it shall compensate Party B in full for any
loss resulting from any reason on the part of the Company and from any defects
of the assets mentioned above.


Article III
Equity Transfer Consideration Payment Method and Term of Payment



1.           The consideration for the equity transfer is RMB 61,000,000.00
(Sixty-One Million Yuan even), and Party A and Party B agree that the payment of
the consideration must be in the form of bank transfer into the shareholder's
personal account designated by Party A.  The bank with which the account is
held: Agricultural Bank of China; Account title: LU Wenhua; Account No.:
6228482940515033319.


2.           On the day following the execution of this Agreement, the two
parties will begin the handover of assets; if Party B does not find any material
defects about the Company and its gas station assets that will affect the normal
operation, Party B must make the first payment to Party A in the amount of the
60% of total equity transfer consideration, that is, RMB 36,600,000.00
(Thirty-Six Million and Six Hundred Thousand even); if Party B finds any
material defects about the Company and its gas station assets, Party B has the
right to terminate this Agreement and return all the assets received from Party
A.


3.           Within 60 days upon receiving the first payment, Party A must have
the change registration procedures for all the certificates and documents
pertaining the Company and its gas station completed by its legal representative
or its responsible person; if there is any loss suffered by Party B as the
result of incomplete documentation regarding any assets, Party A must return in
full the amount of the first payment for the equity transfer consideration and
compensate for all the loss as the result of Party B's inability to have normal
operation.  If Party A have delivered all the valid certificates after the
change to Party B, then Party B must make the payment in the amount of 30% of
the total equity transfer consideration, that is, RMB 18,300,000.00 (Eighteen
Million Three Hundred Thousand even) within 15 days upon receiving them.
 

--------------------------------------------------------------------------------


 
4.           Party B will pay the remaining 10% of the equity transfer
consideration, that is, RMB 6,100,000.00 (Six Million One Hundred Thousand)
within 15 business days after the first anniversary of its operation, if Party B
confirms that the Company and its gas station has no issues regarding taxes,
land use and road planning and the enterprise can continue its operation.




Article IV
Handover of Seals, Documentation and Assets



1.           With 5 days upon the execution of this Agreement, Party A must
deliver the original copies of all the certificates and documents listed herein
to Party B for Party B to use; Party B must sign and imprint its seal on the
delivery list and, at the same time, verify the copies of the certificates and
documents against the originals and then sign and imprint its seal on the
copies, which are to be maintained by Party A for future reference.


2.           With 5 days upon the execution of this Agreement, Party A must hand
over all the assets listed herein to Party B for Party B to use, and Party B
must sign and imprint its seal on the handover list.




Article V
Responsibilities Before and After the Execution of This Agreement



1.           After the execution of this Agreement but before formally handover
of the gas station, Party A bears all the economical responsibilities for the
Company and Hongjianzhuo Gas Station that the Company owns; after the handover,
the surviving company bears such responsibilities.


2.           Party A must bear responsibility for all the harm to Party B's
interests caused by transferring or pledging the Company and  Hongjianzhuo Gas
Station that the Company owns to any third party or by any other means and
compensate Party B in full for all the resulting loss.


3.           During the transition period, Party A and Party B must active
cooperate with and assist each other so as to resolve all the issues encountered
during Party B's operation.



--------------------------------------------------------------------------------




Article VI
Confidentiality Obligation



Party A and Party B both promise that both parties have the obligation to
maintain confidentiality on all the financial, legal, management and other
information obtained in connection with this Agreement about the other
party.   And neither party shall make this Agreement known to any other party
besides Party A and Party B; otherwise the party that reveals such information
must compensate the other party for all the resulting economic loss.




Article VII
Breach Liability



1.           Party A's failure to fulfill the obligation for delivery and
handover and the obligation for completing the change registration procedures in
according with the schedule specified herein shall constitute a breach; for each
past due day, Party A must pay to Party B a breach penalty in the amount equal
to 0.02% of the total equity transfer consideration.


2.           Party B's failure to make payments for the equity transfer
consideration in according with the schedule specified herein shall constitute a
breach; for each past due day, Party B must pay to Party A a breach penalty in
the amount equal to 0.02% of the total equity transfer consideration.


3.           If the loss caused by one party's breach exceeds the breach penalty
mentioned above, then the party in breach shall compensate the other party for
all the actual loss.


4.           After Party A completes all the required procedures and 30 days
from the date when Party A requests Party B to accept the handover of the gas
station, if Party B is not able to accept the handover, Party A has the right to
terminate the Agreement.  After Party B accepts the handover of the gas station,
Party A has no right to request termination of this Agreement.




Article VIII
Resolution of Dispute



Any dispute arising from and in connection with this Agreement must be settled
through negotiation between the two parties; if such negotiation fails, the
dispute can be submitted to legal proceeding at the people's court that has
jurisdiction.




Article IX
Others



1.           This Agreement becomes effective after it is signed and imprinted
with seal by both parties.
 

--------------------------------------------------------------------------------


 
2.           The performance of this Agreement starts on October 19, 2010; the
amount of RMB 20,000,000.00 (Twenty Million even) initially pre-paid will be
deducted from the acquisition consideration.


3.           Other matters not covered herein may be negotiated between the two
parties and be stipulated in supplemental agreements.  Any supplemental
agreement shall have the same legal effect as this Agreement.


4.           This Agreement is in duplicates, with one to each party.




Party A:
/s/ LU Wenhua



Party B:
/seal/ Xi'an Baorun Enterprise Development Co., Ltd.

Representative's signature:
/s/ [signature visible but not legible]





Date:
October 19, 2010

Place:
Xi'an




--------------------------------------------------------------------------------


 